Citation Nr: 1113334	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claims sought.

In October 2008, the Veteran testified before a Decision Review Officer at the Muskogee RO; a copy of the transcript is of record.

In November 2010, the Veteran testified before the undersigned at the Muskogee RO; a copy of the transcript is also of record.

In November 2010, the Veteran submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  The evidence, however, pertains to the Veteran's right knee and not pertinent to the claims on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Based on the Veteran's submission of medical evidence regarding his right knee, the Board interprets this as an informal claim for service connection.  Thus, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The Veteran's service treatment records reflect that in January 1979, the Veteran complained of falling on ice and hurting his hip and back.  Prior to this, the Veteran had no history of back pain.  The Veteran had mild muscle spasm of the left paraspinal muscles.  Range of motion was within normal limits.  Leg raising and heel/toe walking was normal.  The Veteran was placed on physical profile for an "injured back."  He was instructed not to lift any heavy objects over 20 pounds for four days.  No further complaints were made concerning this incident.

On re-enlistment examination in October 1982, the Veteran's spine and musculoskeletal examination were normal.  The Veteran noted that he was "in good health."

X-rays taken of the lumbar spine in October 1988 were normal.  Vertebral bodies and disc spaces were normal in height.

Post-service, the Veteran worked at the Goodyear Tire Plant and sustained a back injury in the early-to-mid 1990's.  MRI's and CT scans reflected a L5, S1 small midline bulging of the disc without evidence of nerve root or thecal sac compression.

A December 2004 private treatment record diagnosed the Veteran with low back strain.  An August 2005 private treatment record reflects that the Veteran was diagnosed with muscle spasm on the left side, persistent after he complained of pain on the left side of his back.  The physician believed that the Veteran was suffering from muscle vertebral pain that became irritating during work.

On December 2008 VA examination, the Veteran reported that his injured his spine sometime in January of 1979 or 1980 when he slipped on ice, and fell off a truck.  He reported that he also had another occasion where he slipped and fell.  The Veteran reported that the pain resolved after that, and after discharge, his back began to progressively worsen throughout the years.  The claims file was reviewed, and the examiner noted a September 2008 MRI of the lumbosacral spine, reflecting an L4-L5 mild spinal canal stenosis due to a combination of a small annular bulge, ligamentum flavum thickening, bilateral face hypertrophy, and congenital spinal canal stenosis.  The Veteran was diagnosed with the same.

The examiner opined that the Veteran's lumbar spine disability was less likely than not related to his service based on a lack of any continuing complaints of lumbar pain during service and for 10 years following service.

At the Veteran's Board hearing, the Veteran testified that he suffered from back pain soon after separation, and he received treatment from several chiropractors and doctors.  The Veteran had attempted to obtain his records, but he was told by the providers that his records had been destroyed.

The Board finds two problems with the December 2008 VA opinion.  First, the examiner partially based her opinion on the lack of treatment records after separation, although the Veteran reported increasing pain soon after separation.  It does not appear that the examiner considered the Veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  The Veteran's testimony at his hearing also indicates that he did seek treatment for his back subsequent to separation.  Second, the record indicates that the Veteran had a muscle injury in service (notably, on the left side of his back), and has since suffered from (left-sided) muscle strain and spasm.  While the evidence of record indicates that the Veteran's disc issues are due to his post-service injury, no discussion of continuing muscle strain was provided.  Thus, it remains unclear at this point whether the Veteran still suffers from low back (muscle) strain, and if so, whether such strain is due to his in-service injuries.  As the Board finds the December 2008 VA examiner's examination and opinion are partially inadequate, a remand is required for a new examination and opinion.  See 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Regarding the Veteran's cervical spine, in January 1979, the Veteran complained of neck problems.  He specifically noted that his "muscles seemed to get weak."  Range of motion was within normal limits, and neurological testing was negative.  Post-service, in November 1995, the Veteran sought private treatment for his neck, complaining of episodes of neck stiffness and spasm, especially occurring when performing activities such as reading, for long periods of time.  The Veteran was found to have osteoarthritis of the cervical spine.

The Veteran's complaints of cervical muscle fatigue in service are very similar to his post-service complaints.  This is also supported by the Veteran's testimony at his hearing.  The Veteran, however, has not been provided with a VA examination regarding this claim.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection for neck disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's outstanding treatment records from the VA Medical Center in Oklahoma City, Oklahoma, dated from December 1, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After all records have been associated with the claims file, the RO should arrange for the Veteran to an appropriate examination at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  If deemed necessary, seek an opinion from an orthopedic specialist.

The examiner should clearly identify all current disability/ies affecting the back and neck, to include previously diagnosed lumbar strain/muscle spasm.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions, to include reported increasing pain soon after separation.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him at his latest address of record by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  If either benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

